DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 04/20/2020.
Status of Claims
Claims 1-20 filed on 04/20/2020 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but it appears that it be allowable over the prior arts references if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determining apparel compliance and non-compliance and providing a recommendation for a user. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “capture apparel compliance practices related to one or more of: practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; and historical incidents related to the one or more items of apparel during the one or more activities; generate a knowledge base including data associated with managing apparel for one or more of jurisdictional compliance and extra-jurisdictional compliance at least partially based on the apparel compliance practices; capture apparel donned prior to commencement of the one or more activities; compare captured apparel donned with the data in the knowledge base; determine, subject to the comparison, instances of compliance and non- compliance; determine, for each instance of non-compliance, a risk level associated therewith; communicate the determined risk level and methods to translate each instance of non-compliance to compliance; and store the instances of compliance and non-compliance within the knowledge base”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite Mental Process because an ordinary person can reasonably monitor apparels donned by users in different areas of a workplace, keep a record of apparel compliance, and recommend apparel to a user based on the compliance records. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 12 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 12 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-7, 9-11, and 13-20 recite a Mental Process because the claimed elements describe a process determining apparel compliance and non-compliance and providing a recommendation for a user. As a result, claims 2-7, 9-11, and 13-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, the server in operable communication with a plurality of external computing devices”, and “through one or more external computing devices of the plurality of external computing devices”. when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 12 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 12 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-7, 9-11, and 13-20 include additional elements beyond those recited by independent claims 1, 8, and 12. The additional elements in the independent claims include “cognitive system” as in claim 2, “an artificial intelligence (AI) platform resident within the server” as in claim 3, “cameras includes one or more of visible light configurations and infrared light configurations”, “compliance manager” as in claim 4, “natural language processing (NLP) manager communicatively coupled to the compliance manager” as in claims 6, 9, and 20, “risk manager communicatively coupled to the compliance manager” as in claim 7, “an electronic calendar” as in claims 11 and 15-16, “capturing image data of the donned apparel in one or more of the visible light spectrum and the infrared light spectrum” as in claim 18. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-7, 9-11, and 13-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “a computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, the server in operable communication with a plurality of external computing devices”, and “through one or more external computing devices of the plurality of external computing devices”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 12 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 12 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-7, 9-11, and 13-20 d include additional elements beyond those recited by independent claims 1, 8, and 12. The additional elements in the independent claims include “cognitive system” as in claim 2, “an artificial intelligence (AI) platform resident within the server” as in claim 3, “cameras includes one or more of visible light configurations and infrared light configurations”, “compliance manager” as in claim 4, “natural language processing (NLP) manager communicatively coupled to the compliance manager” as in claims 6, 9, and 20, “risk manager communicatively coupled to the compliance manager” as in claim 7, “an electronic calendar” as in claims 11 and 15-16, “capturing image data of the donned apparel in one or more of the visible light spectrum and the infrared light spectrum” as in claim 18. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-7, 9-11, and 13-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7-8, 12, and 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lobner Eric C. (WO2019211691 A1) hereinafter Lobner.
Regarding claim 1. Lobner teaches A computer system comprising: a server comprising at least one processing device and at least one memory device operably coupled to the at least one processing device, [Lobner, para. 0157, Lobner teaches “If implemented in software, the techniques may be realized at least in part by a computer-readable medium comprising instructions that, when executed in a processor, performs one or more of the methods described above. The computer-readable medium may comprise a tangible computer-readable storage medium and may form part of a computer program product, which may include packaging materials” wherein a server with processing device and memory] the server in operable communication with a plurality of external computing devices, [Lobner, para. 0020, Lobner teaches “system 2 represents a computing environment in which a computing device within of a plurality of physical environments 8A, 8B (collectively, environments 8) electronically communicate with PPEMS 6 via one or more computer networks 4. Each of physical environment 8 represents a physical environment, such as a work environment, in which one or more individuals, such as workers 10, utilize personal protection equipment while engaging in tasks or activities within the respective environment” wherein a server in operable communication with a plurality of external computing devices] the server configured to: capture, through one or more external computing devices of the plurality of external computing devices, apparel compliance practices related to one or more of: practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; [Lobner, para. 0023, Lobner teaches “Respirators 13 may also include embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators” wherein capturing apparel compliance practices] and historical incidents related to the one or more items of apparel during the one or more activities; generate a knowledge base including data associated with managing apparel for one or more of jurisdictional compliance and extra-jurisdictional compliance at least partially based on the apparel compliance practices; [Lobner, para. 0003, Lobner teaches “In some examples, articles of PPE may be enhanced to generate PPE data including usage data, maintenance data, inspection data, or a combination therein and may register the data with the distributed ledger. As one example, a variety of PPEs and/or other components of a work environment may be fitted with electronic sensors that generate streams of data regarding status or operation of the PPE, environmental conditions within regions of the work environment, and the like.” wherein generating a knowledge base (register the data with the distributed ledger) including data associated with managing apparel] capture, through the one or more external computing devices of the plurality of external computing devices, apparel donned prior to commencement of the one or more activities;  [Lobner, para. 0022, Lobner teaches “As further described herein, each of SRLs 11 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the fall protection equipment”] compare captured apparel donned with the data in the knowledge base; determine, subject to the comparison, instances of compliance and non- compliance; [Lobner, para. 0073, Lobner teaches “Stream analytics service 68F may, for example, be configured to process and compare multiple streams of event data 74A with historical data and models 74B in real-time as event data 74A is received”] determine, for each instance of non-compliance, a risk level associated therewith; communicate, to the one or more external computing devices of the plurality of external computing devices, the determined risk level and methods to translate each instance of non-compliance to compliance; [Lobner, para. 0077, Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing data stored by PPEMS 6 to provide actionable data to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such data may provide various insights regarding baseline (“normal”) operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks” wherein “use one or more models that provide risk metrics to predict safety events” is equivalent to determining a risk level, wherein “recommendations” is equivalent to translating non-compliance to compliance, and wherein “analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63” is equivalent to communicating a risk level] and store the instances of compliance and non-compliance within the knowledge base [Lobner, para. 0003, Lobner teaches “tracking and management as well as safety event monitoring and compliance reporting” wherein tracking and reporting compliance. Also, see para. 0044 “In some examples, PPEMS 6 may provide a database query engine for directly querying PPEMS 6, which in turn retrieves the information from digital ledger 26, to view acquired safety data, compliance data and any results of the analytic engine, e.g., by the way of dashboards, alert notifications, reports and the like”].  
Regarding claim 2. wherein the computer system is a cognitive system [Lobner, para. 0040, Lobner teaches “based on the data acquired across populations of workers 10, which particular activities, possibly within certain geographic region, lead to, or are predicted to lead to, unusually high occurrences of safety events” wherein a cognitive system].  
Regarding claim 3. further comprising: an artificial intelligence (AI) platform resident within the server, the Al platform in operable communication with the knowledge base, the Al platform comprising: a compliance manager configured to facilitate execution of one or more operations by the server comprising one or more of: the generation of the knowledge base; the comparison of the captured apparel donned with the data in the knowledge base; the determination of the instances of compliance and non- compliance; the determination of the risk level associated with each instance of non-compliance; and the storage of the instances of compliance and non-compliance within the knowledge base [Lobner, para. 0023, Lobner teaches “Respirators 13 may also include embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators” wherein capturing apparel compliance practices. Further, para. 0073 of Lobner teaches “Stream analytics service 68F may, for example, be configured to process and compare multiple streams of event data 74A with historical data and models 74B in real-time as event data 74A is received” wherein comparing to historical data. Further, para. 0077 of Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing data stored by PPEMS 6 to provide actionable data to any of clients 63. For example, analytics service 68F may generate
dashboards, alert notifications, reports and the like for output at any of clients 63. Such data may provide various insights regarding baseline (“normal”) operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks” wherein determining a risk level. Lobner teaches a platform to perform tasks that normally require human intelligence, such as visual perception of apparel compliance, risk, and recommendation which is equivalent to AI platform].  
Regarding claim 4. wherein: the plurality of external computing devices comprises one or more cameras; at least one of the one or more cameras includes one or more of visible light configurations and infrared light configurations; and each camera of the one or more cameras is communicatively coupled to the compliance manager and configured to transmit captured image data thereto [Lobner, para. 0029, Lobner teaches “as illustrated in FIG. 1, physiological sensor 22B includes a remote sensor (e.g., an infrared camera that monitors the body temp of one or more workers 10)” wherein an infrared camera for capturing data].  
Regarding claim 5. wherein the compliance manager is further configured to: analyze the images transmitted from the one or more cameras to capture and identify the donned apparel, wherein the donned apparel includes one or more of clothing articles and accessory articles [Lobner, para. 0022, Lobner teaches “each of SRLs 11 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the fall protection equipment” wherein capturing data of a worker. Further, in para. 0021 Lobner teaches “As described in greater detail herein, in other examples, workers 10 may utilize a variety of other PPE 30 that is compatible with the techniques described herein, such as hearing protection, head protection, safety clothing, or the like” wherein the PPE include articles of clothing]. 
 Regarding claim 7. wherein the Al platform further comprises: a risk manager communicatively coupled to the compliance manager and the knowledge base, the risk manager configured to facilitate the determination of the risk level associated with each instance of non-compliance through analysis of the historical incidents [Lobner, para. 0077, Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events” wherein “use one or more models that provide risk metrics to predict safety events” is equivalent to determining a risk level and wherein “maintain or use one or more models” is equivalent to referring to historical data. In addition see para. 0073 of Lobner “Stream analytics service 68F may, for example, be configured to process and compare multiple streams of event data 74A with historical data and models 74B in real-time as event data 74A is received” wherein analysis of historical data].  
Regarding claim 8. A computer program product to manage apparel through dynamic analysis of apparel donned by an individual to determine compliance with established apparel compliance practices [Lobner, para. 0073, Lobner teaches “Stream analytics service 68F may, for example, be configured to process and compare multiple streams of event data 74A with historical data and models 74B in real-time as event data 74A is received”] and provide suggestions for overcoming non-compliance, [Lobner, para. 0077, Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing data stored by PPEMS 6 to provide actionable data to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such data may provide various insights regarding baseline (“normal”) operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks” wherein “recommendations” is equivalent to translating non-compliance to compliance] the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer storage media, the program instructions comprising: [Lobner, para. 0157, Lobner teaches “If implemented in software, the techniques may be realized at least in part by a computer-readable medium comprising instructions that, when executed in a processor, performs one or more of the methods described above.”] program instructions to capture, through one or more computing devices, apparel compliance practices related to one or more of: practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; [Lobner, para. 0022, Lobner teaches “As further described herein, each of SRLs 11 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the fall protection equipment”] and historical incidents related to the one or more items of apparel during the one or more activities; program instructions to generate a knowledge base including data associated with managing apparel for one or more of jurisdictional compliance and extra-jurisdictional compliance at least partially based on the apparel compliance practices; [Lobner, para. 0003, Lobner teaches “In some examples, articles of PPE may be enhanced to generate PPE data including usage data, maintenance data, inspection data, or a combination therein and may register the data with the distributed ledger. As one example, a variety of PPEs and/or other components of a work environment may be fitted with electronic sensors that generate streams of data regarding status or operation of the PPE, environmental conditions within regions of the work environment, and the like.” wherein generating a knowledge base (register the data with the distributed ledger) including data associated with managing apparel] program instructions to capture, through the one or more computing devices, apparel donned prior to commencement of the one or more activities; [Lobner, para. 0022, Lobner teaches “As further described herein, each of SRLs 11 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the fall protection equipment”] program instructions to compare captured apparel donned with the data in the knowledge base;  P201910424US01Page 49 of 55program instructions to determine, subject to the comparison, instances of compliance and non-compliance; [Lobner, para. 0073, Lobner teaches “Stream analytics service 68F may, for example, be configured to process and compare multiple streams of event data 74A with historical data and models 74B in real-time as event data 74A is received”] program instructions to determine, for each instance of non-compliance, a risk level associated therewith; program instructions to communicate, to the one or more computing devices, the determined risk level and methods to translate each instance of non- compliance to compliance; [Lobner, para. 0077, Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing data stored by PPEMS 6 to provide actionable data to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such data may provide various insights regarding baseline (“normal”) operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks” wherein “use one or more models that provide risk metrics to predict safety events” is equivalent to determining a risk level, wherein “recommendations” is equivalent to translating non-compliance to compliance, and wherein “analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63” is equivalent to communicating a risk level] and program instructions to store the instances of compliance and non- compliance within the knowledge base [Lobner, para. 0003, Lobner teaches “tracking and management as well as safety event monitoring and compliance reporting” wherein tracking and reporting compliance. Also, see para. 0044 “In some examples, PPEMS 6 may provide a database query engine for directly querying PPEMS 6, which in turn retrieves the information from digital ledger 26, to view acquired safety data, compliance data and any results of the analytic engine, e.g., by the way of dashboards, alert notifications, reports and the like”]. 
Regarding claim 12. A computer-implemented method comprising: capturing, through one or more computing devices, apparel donned prior to commencement of one or more activities; [Lobner, para. 0022, Lobner teaches “As further described herein, each of SRLs 11 includes embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the fall protection equipment”] comparing the captured apparel donned with data in a knowledge base including apparel compliance practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; determining, subject to the comparison, instances of compliance and non- compliance; [Lobner, para. 0073, Lobner teaches “Stream analytics service 68F may, for example, be configured to process and compare multiple streams of event data 74A with historical data and models 74B in real-time as event data 74A is received”] determining, for each instance of non-compliance, a risk level associated therewith;  P201910424US01Page 51 of 55communicating, to the one or more computing devices, the determined risk level and methods to translate each instance of non-compliance to compliance; [Lobner, para. 0077, Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing data stored by PPEMS 6 to provide actionable data to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such data may provide various insights regarding baseline (“normal”) operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks” wherein “use one or more models that provide risk metrics to predict safety events” is equivalent to determining a risk level, wherein “recommendations” is equivalent to translating non-compliance to compliance, and wherein “analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63” is equivalent to communicating a risk level] and storing the instances of compliance and non-compliance within the knowledge base [Lobner, para. 0003, Lobner teaches “tracking and management as well as safety event monitoring and compliance reporting” wherein tracking and reporting compliance. Also, see para. 0044 “In some examples, PPEMS 6 may provide a database query engine for directly querying PPEMS 6, which in turn retrieves the information from digital ledger 26, to view acquired safety data, compliance data and any results of the analytic engine, e.g., by the way of dashboards, alert notifications, reports and the like”].  
Regarding claim 18. wherein capturing apparel donned comprises: capturing image data of the donned apparel in one or more of the visible light spectrum and the infrared light spectrum; transmitting the image data to an artificial intelligence (AI) platform for analysis thereof; analyzing, by the Al platform, the received image data; and identifying the donned apparel, wherein the donned apparel includes one or more of clothing articles and accessory articles [Lobner, para. 0029, Lobner teaches “as illustrated in FIG. 1, physiological sensor 22B includes a remote sensor (e.g., an infrared camera that monitors the body temp of one or more workers 10)” wherein an infrared camera for capturing data. Further, Lobner teaches in para. 0108 “[Lobner, para. 0029, Lobner teaches “as illustrated in FIG. 1, physiological sensor 22B includes a remote sensor (e.g., an infrared camera that monitors the body temp of one or more workers 10)” wherein an infrared camera for capturing data]” wherein analyzing image data. Also, see para. 0138 “For example, the authentication data may include a unique identifier corresponding to article of PPE 330.” Wherein identifying an article PPE].  
Regarding claim 19. further comprising:  P201910424US01Page 53 of 55capturing, by one or more computing devices, apparel compliance practices related to one or more of: practices directed toward inclusion and exclusion of one or more items of apparel during one or more activities; [Lobner, para. 0023, Lobner teaches “Respirators 13 may also include embedded sensors or monitoring devices and processing electronics configured to capture data in real-time as a user (e.g., worker) engages in activities while wearing the respirators” wherein capturing apparel compliance practices] and historical incidents related to the one or more items of apparel during the one or more activities; and generating the knowledge base including data associated with managing apparel for one or more of jurisdictional compliance and extra-jurisdictional compliance at least partially based on the apparel compliance practices [Lobner, para. 0003, Lobner teaches “In some examples, articles of PPE may be enhanced to generate PPE data including usage data, maintenance data, inspection data, or a combination therein and may register the data with the distributed ledger. As one example, a variety of PPEs and/or other components of a work environment may be fitted with electronic sensors that generate streams of data regarding status or operation of the PPE, environmental conditions within regions of the work environment, and the like.” wherein generating a knowledge base (register the data with the distributed ledger) including data associated with managing apparel].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Lobner in view of Andrews et al. (US 20190163533 A1).
Regarding claim 6. Lobner teaches all of the limitations of claim 3 (as above). Lobner does not specifically teach, however, Andrews teaches wherein the Al platform further comprises:  P201910424US01Page 48 of 55a natural language processing (NLP) manager communicatively coupled to the compliance manager and the knowledge base, the NLP manager configured to facilitate the capture of the apparel compliance practices [Andrews, para. 0021, Andrews teaches “the content analyzer 212 may comprise an artificial intelligence unit trained by model trainer 214 (e.g., using machine learning techniques such as support vector machines, neural networks, clustering, decision tree learning, etc.) to identify task features from elements, such as, terms and phrases, of the data files from corpus data server 204. In another embodiment, content analyzer 212 may also parse the data files through natural language processing (“NLP”) to determine task features, such as task requirements (e.g., related to compliance with regulations, policies, obligations, guidance, etc.)” wherein in AI platform to facilitate collecting compliance data which facilitates the capture of compliance practices]
Lobner teaches articles of personal protective equipment and computing systems related to use of personnel protective equipment and Andrews teaches an artificial intelligence unit trained by model trainer 214 (e.g., using machine learning techniques such as support vector machines, neural networks, clustering, decision tree learning, etc.) to identify task features from elements. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Andrews by using NLP to facilitate collecting compliance data.  The motivation to combine Lobner with Andrews has the advantage to facilitate understanding of human languages by a computer. Alternatively, or in combination with NLP, content analyzer 212 may analyze metadata or tags found in corpus data server 204 that are representative of the content and task features contained in the data files [Andrews, para. 0021].  
 Claims 9 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Lobner in view of Allen et al. (US 20180082032 A1).
Regarding claim 9. Lobner teaches all of the limitations of claim 8 (as above). Lobner does not specifically teach, however, Allen teaches further comprising program instructions to: ingest and analyze one or more of: rules, regulations, standards, procedures, instructions, codes, and guidelines promulgated by one or more government agencies, wherein the one or more government agencies are one or more of jurisdictional and extra- jurisdictional; standards, guidelines, suggestions, protocols, conventions, and customs promulgated for one or more private sector industries through one or more respective industrial associations; rules, standards, procedures, guidelines, suggestions, protocols, conventions, and customs promulgated by one or more private sector entities, wherein the one or more private sector entities are one of corporate and non- corporate; and historical incident reports and apparel problem reports; and use natural language processing (NLP) to facilitate the capture of the apparel compliance practices [Allen, para. 0045, Allen teaches “Alternatively, or in addition, a guidelines document, or other reference document, may be ingested using parsing and natural language processing, or even structural analysis for structured reference documents, to extract similar features of a context based interpretation rule which may be associated with the context specified in the guidelines
document or other reference document” wherein using NLP to facilitates the capture of compliance practices. Wherein jurisdictional and extra- jurisdictional, private sector, and corporate and non-corporate are non-functional descriptive materials in view of  MPEP 2111.05]
Lobner teaches articles of personal protective equipment and computing systems related to use of personnel protective equipment and Allen teaches using parsing and natural language processing, or even structural analysis for structured reference documents. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Allen by using NLP to facilitate collecting compliance data.  The motivation to combine Lobner with Allen has the advantage to more quickly and efficiently identify documents containing content related to a specific query [Allen, para. 0078].  
Regarding claim 20, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise. Claim 9 is directed to a computer program product while claim 20 is directed to a method which is anticipated by Lobner claim 36.  
Claims 10-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being un-patentable over Lobner in view of Chu et al. (US 20190188773 A1).
Regarding claim 10. Lobner teaches all of the limitations of claim 8 (as above). Further, Lobner teaches further comprising program instructions to: generate, for each instance of a determination of the risk level for non- compliance, one or more apparel suggestions for attaining compliance therewith,  [Lobner, para. 0077, Lobner teaches “analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing data stored by PPEMS 6 to provide actionable data to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such data may provide various insights regarding baseline (“normal”) operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks” wherein “use one or more models that provide risk metrics to predict safety events” is equivalent to determining a risk level, wherein “recommendations” is equivalent to translating non-compliance to compliance]
Lobner does not specifically teach, however, Chu teaches further comprising program instructions to: P201910424US01Page 50 of 55access, in the knowledge base, data associated with an inventory of a respective individual's apparel; and determine, from the respective individual's apparel inventory, apparel options to at least one of mitigate the risk level and attain compliance [Chu, para. 0037, Chu teaches “the system 103 may have identifier 118 that may identify an image from a database having clothing. Here, identifying may include identifying an image from the database having clothing with a thermal insulation level comparable to the thermal insulation level of clothing worn by the user for the destination (e.g., as generated by generator 116 above). Here, identifying may also include recommending a style of clothing to the user using a computer or mobile device based on the identified image” wherein determining an apparel option by referring to a database and the thermal insulation level is equivalent to a risk level and attain compliance]
Lobner teaches articles of personal protective equipment and computing systems related to use of personnel protective equipment and Chu teaches recommend a style of clothing for the user to wear at the destination. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Chu by determining an apparel option by referring to a database.  The motivation to combine Lobner with Chu has the advantage of selecting the right protecting clothing based on the predicted location’ environment [Chu, para. 0028].  
Regarding claim 11. Lobner teaches all of the limitations of claim 8 (as above). Lobner does not specifically teach, however, Chu teaches further comprising program instructions to: determine, through analyzing one or more calendar entries resident within an electronic calendar, predicted locations where one or more individuals will be located within a predetermined period of time; identify, subject to the determined predicted locations, the apparel compliance practices associated with each predicted location; compare the identified apparel compliance practices between each predicted location and between a current location and each predicted location; determining, subject to one or more of the location comparisons, one or more instances of variances with respect to apparel compliance practices; determine subject to the variance determinations, a risk level associated therewith; and determine, from the knowledge base, one or more apparel options to at least one of mitigate the risk level and attain compliance for each determined variance [Chu, para. 0062, Chu teaches “Other examples of input include the user device 101B or system 103 mining data from a calendar, scheduler or travel itinerary from the device, system or another device, such as a database, connected to the user device or system, such as through network 102” wherein the input can be calendar data. Further, Chu teaches in para. 0037 teaches  “the system 103 may have identifier 118 that may identify an image from a database having clothing. Here, identifying may include identifying an image from the database having clothing with a thermal insulation level comparable to the thermal insulation level of clothing worn by the user for the destination (e.g., as generated by generator 116 above). Here, identifying may also include recommending a style of clothing to the user using a computer or mobile device based on the identified image” wherein determining an apparel option by referring to a database and the thermal insulation level is equivalent to a risk level and attain compliance]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Chu by predicting a future location of a user and determining an apparel option by referring to a database.  The motivation to combine Lobner with Chu has the advantage of selecting the right protecting clothing based on the predicted location’ environment [Chu, para. 0028].  
Regarding claim 13. Lobner teaches all of the limitations of claim 12 (as above). Lobner does not specifically teach, however, Chu teaches further comprising: generating, for each instance of a determination of the risk level for non- compliance, one or more apparel suggestions for attaining compliance therewith [Chu, para. 0037, Chu teaches “the system 103 may have identifier 118 that may identify an image from a database having clothing. Here, identifying may include identifying an image from the database having clothing with a thermal insulation level comparable to the thermal insulation level of clothing worn by the user for the destination (e.g., as generated by generator 116 above). Here, identifying may also include recommending a style of clothing to the user using a computer or mobile device based on the identified image” wherein determining an apparel option by referring to a database and the thermal insulation level is equivalent to a risk level and attain compliance]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Chu by determining an apparel option by referring to a database.  The motivation to combine Lobner with Chu has the advantage of selecting the right protecting clothing based on the predicted location’ environment [Chu, para. 0028]. 
Regarding claim 14. Lobner in view of Chu teaches all of the limitations of claim 13 (as above). Lobner does not specifically teach, however, Chu teaches wherein generating one or more apparel suggestions for attaining compliance comprises: accessing, in the knowledge base, data associated with an inventory of a respective individual's apparel; and determining, from the respective individual's apparel inventory, apparel options to at least one of mitigate the risk level and attain compliance [Chu, para. 0037, Chu teaches “the system 103 may have identifier 118 that may identify an image from a database having clothing. Here, identifying may include identifying an image from the database having clothing with a thermal insulation level comparable to the thermal insulation level of clothing worn by the user for the destination (e.g., as generated by generator 116 above). Here, identifying may also include recommending a style of clothing to the user using a computer or mobile device based on the identified image” wherein accessing a database an determining apparel options and wherein the thermal insulation level is equivalent to a risk level and attain compliance]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Chu by determining an apparel option by referring to a database.  The motivation to combine Lobner with Chu has the advantage of selecting the right protecting clothing based on the predicted location’ environment [Chu, para. 0028].
Regarding claim 15, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise. Claim 11 is directed to a computer program product while claim 15 is directed to a method which is anticipated by Lobner claim 36.  
Regarding claim 17. Lobner in view of Chu teaches all of the limitations of claim 15 (as above). Lobner does not specifically teach, however, Chu teaches further comprising one or more of: analyzing the historical incidents to determine the risk levels; and communicating, to the one or more individuals, one or more of: the one or more instances of the determined one or more variances with respect to the apparel compliance practices; the determined risk level associated therewith; and the determined one or more apparel options to at least one of mitigate the risk level and attain the compliance for each determined variance [Chu, para. 0037, Chu teaches “the system 103 may have identifier 118 that may identify an image from a database having clothing. Here, identifying may include identifying an image from the database having clothing with a thermal insulation level comparable to the thermal insulation level of clothing worn by the user for the destination (e.g., as generated by generator 116 above). Here, identifying may also include recommending a style of clothing to the user using a computer or mobile device based on the identified image” wherein determining an apparel option by referring to a database and the thermal insulation level is equivalent to a risk level and attain compliance]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Lobner to incorporate the teaching of Chu by determining an apparel option by referring to a database.  The motivation to combine Lobner with Chu has the advantage of selecting the right protecting clothing based on the predicted location’ environment [Chu, para. 0028]. 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623